MEMORANDUM**
1. With respect to Lubov Makovitch, the immigration judge’s (IJ) adverse credibility determination was supported by substantial evidence. See He v. Ashcroft, 328 F.3d 593, 595—96 (9th Cir.2003). The IJ made specific reference to material omissions and contradictions in Lubov’s recounting of her claimed persecution. See id.
2. Likewise, the IJ’s determination that Victoria Makovitch had not suffered persecution or demonstrated a well-founded fear of future persecution was supported by substantial evidence. See Gonzalez-Hernandez v. Ashcroft, 336 F.3d 995, 997 (9th Cir.2003).
DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.